

117 HR 5213 IH: Justice Involved Veterans Support Act
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5213IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Crow (for himself and Mr. Young) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General, in consultation with the Secretary of Veterans Affairs, to establish a pilot program to help State prisons and local jails improve the documentation of incarcerated veterans.1.Short titleThis Act may be cited as the Justice Involved Veterans Support Act.2.FindingsCongress finds the following:(1)Approximately 181,000 veterans are incarcerated in the United States.(2)More than half of all veterans involved in the criminal justice system suffer from a mental health condition or substance abuse disorder.(3)Such veterans may be at a greater risk for suicide.(4)Veterans released from incarceration have specialized needs and face different issues relating to reentry into society.3.Pilot program to improve documentation of incarcerated veterans(a)EstablishmentThe Attorney General, in consultation with the Secretary of Veterans Affairs, shall carry out a pilot program to provide grants and technical assistance to State prisons and local jails to improve documentation of whether inmates of such institutions are veterans.(b)PurposeThe purposes of the pilot program are the following:(1)To assist the Secretary in providing benefits to incarcerated veterans under laws administered by the Secretary.(2)To assist veterans affairs offices of States in providing benefits to incarcerated veterans under laws administered by such offices.(3)To increase the number of veterans involved in the criminal justice system whose cases are diverted to veterans treatment courts.(c)PriorityIn selecting grant recipients under the pilot program, the Attorney General shall give priority to State prisons and local jails located in—(1)States that contain the greatest populations of veterans per capita;(2)States with the highest rates of veterans living in poverty; and(3)jurisdictions that contain a veterans treatment court or veterans diversion program.(d)DefinitionsIn this section, the terms veterans treatment court and veterans diversion program mean a State or local court that is participating in the veterans treatment court program (as defined in section 2991(i)(1) of the Omnibus Crime Control and Safe Streets Act of 1968; 34 U.S.C. 10651(i)(1)).